Citation Nr: 9923945	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of a remote injury of the third digit of the right 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
December 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO) granting the veteran service connection 
for residuals of a right hand injury involving the third 
digit.  The veteran appealed the noncompensable disability 
evaluation assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a remote injury of the third 
digit of the right hand are manifested by a well-healed 2-
centimeter scar.  

3.  The veteran's pronounced contracture involving his 3rd, 
4th, and 5th fingers and related functional impairment are 
unrelated to his service-connected injury residuals.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
remote injury of the third digit of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.27, 4.31, 4.40, and Part 4, Code 5226 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed; therefore, 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A § 
5107(a).  

Factual Background

The veteran's service medical records reveal that in June 
1958 the veteran caught his right third finger in the breech 
block of his weapon and sustained a crushing laceration of 
the midphalanx.  The relevant clinical treatment records 
indicate that the veteran was not examined in detail.  He was 
referred for X-ray but the service medical records do not 
show that an X-ray was accomplished.  Subsequent service and 
VA clinical records show no further mention of this injury 
until the veteran's October 1993 VA examination.

On VA examination in October 1993, the veteran reported a 
laceration in service involving the third digit of the right 
hand overlying the proximal interphalangeal joint (PIP).  He 
said that this laceration was sutured in service and that for 
several years thereafter he experienced some related 
numbness, which gradually disappeared with time.  He denied 
any other significant injuries to his hands.  The veteran 
related that approximately five years ago he noticed a 
flexion deformity involving the fifth digit of his right 
hand, which occurred suddenly without any apparent trauma.  
Physical examination of the right hand noted an approximately 
1.5-centimeter scar on the palmar aspect of the hand, 
overlying the PIP joint of the third digit.  The scar was 
well healed without significant contracture.  There was no 
pain on palpation of the scar.  There was some loss of the 
ability to flex the metacarpophalangeal (MCP) joint of the 
third digit but otherwise the finger was without any 
limitation.  Grip strength of the hand was excellent.  There 
was no deformity or loss of any of the interosseous muscles 
that could be appreciated on inspection and no significant 
sensory loss.  

The examiner noted with respect to the veteran's fifth digit, 
a flexion contracture involving the PIP and distal 
interphalangeal joint (DIP).  He further commented that this 
was not a permanent thing as it could be overcome by the 
examiner and was unrelated to any service injury.  Remote 
injury to the third digit of the right hand "with now a good 
functional digit" was the pertinent diagnosis.  

Service connection for the veteran's finger injury was 
established by a rating action in February 1994.  This 
disorder was rated noncompensably disabling, effective from 
July 1993 under Diagnostic Code 5226 of VA's Schedule for 
Rating Disabilities (Rating Schedule).  

At a February 1995 personal hearing on appeal before a 
hearing officer at the RO, the veteran described the injury 
to his middle finger in service.  The veteran attributed 
additional impairment of his right hand to include decreased 
grip strength to his inservice injury residuals.

On VA examination in February 1997, the veteran complained of 
pain in his right hand that had increased in the last few 
years, especially the 3rd, 4th, and 5th fingers.  He said 
that he has no grip strength and cannot use the hand fully.  
An examination of the right hand showed that the 3rd, 4th, 
and 5th fingers were in partial flexion deformity.  The 
veteran was unable to straighten these fingers and was noted 
to have a partial clawhand deformity.  There was a scar on 
the third finger on the palmar aspect about two inches in 
length.  The PIP joint of the third finger had 16 degrees' 
flexion deformity and the DIP joint had 10 degrees' flexion.  
The veteran was unable to extend either joint.  Grip was poor 
and sensation was altered.  The 4th and 5th fingers also 
demonstrated PIP and DIP flexion deformities with an 
inability to extend the fingers.  X-ray of the fingers did 
not show any evidence of acute fracture or dislocation.  The 
visualized soft tissue structures were unremarkable.  It was 
noted that the fifth digit was fixed in flexion at the level 
of the PIP joint suggestive of extensor tendon injury.  The 
fourth digit was fixed in flexion at the PIP and DIP joints 
in 2/3 projections.  It was unclear to the examiner whether 
the findings were due to an extensor tendon injury or 
projectional etiology.  

Crush injury to the 3rd, 4th, and 5th fingers with injury to 
the tendons and flexion deformity of the 3rd, 4th, and 5th 
fingers with moderate residuals was the diagnosis.  In an 
addendum to this examination, the examining physician noted 
that he had reviewed the veteran's claims file and past VA 
examination reports and concluded that the veteran has a 
crush injury to his hand resulting in flexion deformity 
which, in his opinion, is related to the veteran's inservice 
injury.

In view of the difference of opinion as to the etiology of 
the veteran's flexion deformity of the fingers of the right 
hand, expressed by the veteran's VA examiners in October 1993 
and in 1997, further VA examination was obtained in March 
1998.  On the March 1998 VA examination, the veteran was 
noted to have injured his right hand in service, sustaining a 
laceration of the right third finger, which had to be 
sutured.  It was noted that after service the veteran had no 
problems with his hand for about 20 years and then his right 
hand, 3rd, 4th, and 5th fingers started curling up such that 
he was forced to retire from his job as a carpenter about 
10 years later.  He could no longer grasp a hammer.  Physical 
examination of the right hand revealed a well-healed old scar 
2 centimeters long on the radial aspect of the third finger 
over the PIP and laterally.  Also, the third MCP proximal to 
that was tender.  The veteran could extend and flex his right 
3rd and 4th fingers, but could not keep it flexed or 
extended.  X-rays of the right hand disclosed no fractures.  
The examiner indicated that the veteran appears to have a 
muscular or neurological problem preventing the use of his 
right 3rd, 4th, and 5th fingers.  He added that he did not 
relate this to the injury the veteran sustained in service.  
The examiner further added that he had reviewed the veteran's 
clinical history and the VA examinations provided to the 
veteran in 1993 and 1997.  He said that it was obvious that 
the veteran's right third middle finger was partially 
crushed, causing a laceration.  While a service physician 
ordered an X-ray, no X-ray results were noted in the service 
record.  The examining physician observed that the veteran 
appeared to have suffered a superficial laceration with no 
deep trauma resulting.  He noted that the veteran exhibited a 
flexion contracture of his hand/fingers on all three VA 
examinations, which he believed is some sort of forearm 
contracture of his muscles.  He reiterated that he did not 
believe that this had anything to do with the veteran's right 
hand injury in service.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The Board observes that the veteran's service-connected 
residuals of a laceration of the right third finger have been 
rated as noncompensably disabling under Diagnostic Code 5226.  
See 38 C.F.R. §§ 4.20, 4.27.  Under this code provision, a 
10 percent disability evaluation, which is the maximum 
allowed, is warranted for favorable or unfavorable ankylosis 
of the middle finger.  Diagnostic Code 5226.  In every 
instance such as this, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  
In addition to applicable schedular criteria under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's residuals of a laceration of 
the right middle finger do not warrant a compensable 
evaluation under Diagnostic Code 5226.  Recent VA examination 
reports showing the veteran has flexion deformity of the 
right third finger do not reflect that this digit is 
ankylosed.  On the most recent VA examination in March 1998, 
the examiner reported that, although the veteran experiences 
difficulty retaining his fingers in any one position, he 
could extend and flex his right third finger.

The veteran has demonstrated decreased grip strength on his 
right hand as a result of a flexion deformity involving the 
3rd, 4th and 5th fingers.  The veteran further has testified 
regarding complaints of pain and functional impairment of his 
right hand, which he has attributed to his inservice injury.  
While the veteran may well believe that his current 
symptomatology is attributable to his laceration of the right 
middle finger, as a lay person without medical training or 
expertise, he is not competent to provide probative evidence 
on such an issue.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges, however, that the veteran's 
VA examiner in February 1997 has also ascribed the veteran's 
right hand flexion deformity of the 3rd, 4th and 5th fingers 
to his inservice injury.

This medical opinion, however, is contradicted by the 
opinions expressed by the veteran's VA examiners in October 
1993 and in March 1998.  These examiners clearly have found 
no etiological relationship between the veteran's right hand 
flexion deformity and his superficial laceration in service.  
The Board finds that the opinions expressed by the veteran's 
examiners in October 1993 and March 1998 are more persuasive 
in this regard.  These opinions are based on a thorough 
review of the veteran's medical records (as is the 1997 
opinion), and are consistent with the evidence as a whole.  
Here we find it significant that the VA examiner in February 
1997 failed to express a basis for the opinion that the 
current condition (of sudden onset many years after the 
injury) was caused by a remote laceration that required 
minimal evaluation and treatment and was not indicated in the 
contemporaneous record to involve insult to either the right 
hand muscles or tendons.  Furthermore, the 1997 examiner did 
not explain why the subsequent clinical records as well as 
the veteran's statements fail to indicate that any observable 
pathology was manifested for a period of 20 years or more 
after service.  

The Board notes that an independent medical opinion (IMO) was 
requested at the RO level under 38 C.F.R. § 3.328 (1998).  
That request was declined because "no unique circumstances 
exist."  The regulation indicates that an advisory medical 
opinion may be obtained when warranted by the "medical 
complexity or controversy involved in a pending claim."  
Referral of the case to VA's Compensation and Pension Service 
is prescribed for "those requests which in the judgment of 
the Adjudication Officer merit consideration."  A 
determination that an IMO is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered by the RO on the primary issue.  38 C.F.R. 
§ 3.328(c).  The RO's decision on this point has not been 
contested on appeal, nor does the Board find any reason to do 
so given the preponderance of the evidence against the claim 
and the relative simplicity of the issue.

The Board has carefully considered the veteran's testimony 
regarding his complaints of pain and functional impairment in 
his right hand.  Nevertheless, the Board finds that an 
increased evaluation is not warranted on the basis of these 
complaints, as the functional defects of the right hand are 
not attributable to his service-connected disability.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a compensable rating under these circumstances.  
Finally, no examiner has described the scar as symptomatic in 
any way, such as ulceration, pain on palpation, or limiting 
motion.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  In reaching this 
decision, the Board has considered the doctrine of granting 
the benefit of the doubt to the appellant but does not find 
that the evidence has been proximately balanced such as to 
warrant its application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

An increased (compensable) evaluation for residuals of a 
remote injury of the third digit of the right hand is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

